Bboyles, C. J.
1. The- amendment to the petition did not materially change the cause of action set forth in the original petition, and was properly allowed.
2. The admission in evidence of the extract from an ordinance of the City of Macon, as set forth in the motion for a new trial, was not error. The evidence authorized the jury to find that the ordinance had been violated by the defendant, and that such violation contributed to the injuries sued for. The case of Fisher v. Georgia Northern Railway Co., 35 Ga. App. 733 (134 S. E. 827), cited by counsel for the plaintiff in error, is distinguishable by its particular facts from the instant case.
3. The excerpt from the charge of the court, complained of in the motion for a new trial, was not error for any reason assigned.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke amd Bloodworth, JJ., concur.

Jones, Parle & Johnston, for plaintiff in error.
Walter DePore, James O. Pistes, Charles H. Garrett, contra.